Citation Nr: 1636147	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  07-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to service connection for amputation below the right knee, to include as secondary to eczematoid dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from April 1952 to May 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO, inter alia, reopened a previously denied claim for service connection for amputation of the right leg, but denied the claim on the merits.  The Veteran filed a notice of disagreement (NOD) in May 2007, and the RO issued a statement of the case (SOC) in August 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2007. 

In July 2010, a Deputy Vice Chairman of the Board granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2002) and 38 C.F.R. § 20.900 (c) (2009).

In August 2010, the Board granted the Veteran's request to reopen the previously denied claim for service connection for below the right knee amputation, and remanded the de novo claim for service connection for additional development.   

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

For reasons expressed below, the reopened claim for service connection is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the  Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The record raises the theory that the Veteran's osteomyelitis with resultant amputation below the right knee is secondary to (caused by or aggravated by) his service-connected eczema.  

In February 2006 and September 2007, the Veteran's private physician furnished letters in support of the claim.  He indicated that the Veteran's service-connected eczema aggravated the osteomyelitis leading to resultant amputation below the right knee; however, complete rationale for the opinion was not provided.  In June 2011, the Veteran underwent VA bone disease and dermatology examinations for his claim.  Both VA examiners issued negative medical opinions, but did not adequately address both theories of entitlement for secondary service connection.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  

Given the foregoing, the Board concludes that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to adequately address whether the Veteran's osteomyelitis with resultant amputation below the right knee is secondary to (caused by or aggravated by) his service-connected eczema.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA undertakes the effort to provide an examination or to obtain an opinion ion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made). 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.  

As for VA treatment, the record reflects that the Veteran had been treated at the VA Medical Center (VAMC) in Northport, New York.  Review of the Virtual VA file reflects that Northport VAMC records dated prior to May 2011 and from February 2015 through May 2016 are of record.  Thus, the AOJ should undertake appropriate action to associate with Veteran's electronic claims file (in VBMS and Virtual VA) all outstanding VA treatment records generated between May 2011 and February 2015, and since May 2016.

As for private medical treatment, a May 2015 letter by the Veteran's wife reflects that the Veteran had received treatment at a private medical facility (JT Mather Hospital) for osteomyelitis in November 2014.  Indeed, VA treatment records from 2015 and 2016 suggest that the Veteran continues to receive most of his medical care from private providers.   

Therefore, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ should adjudicate the claim in light of all pertinent evidence, to particularly include that added to the electronic claims file (in VBMS and Virtual VA) since the last adjudication.  


Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the Veteran's electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent records of evaluation and/or treatment of the Veteran between May 2011 and February 2015, and since that date.  As appropriate, follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if needed authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain outstanding, pertinent private (non-VA) records, to specifically include November 2014 JT Mather Hospital records and recurring private medical treatment as referenced by the VA treatment records dated from February 2015 through May 2016.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician medical opinion(s) addressing the relationship, if any, ng a nexus between service-connected eczema and the April 1965 amputation below the right knee.  

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

Based upon review of the claims file, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the osteomyelitis complications leading to the 1965 amputation below the right knee (a) was caused OR (b) is or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected eczema.  

If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation.

In addressing the above, the examiner must consider and discuss all in and post-service medical and other objective evidence, to particularly include February 2006 and September 2007 private medical opinions supporting a relationship based on aggravation.  

The examiner must also consider and discuss all lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of pertinent symptoms.
 
If lay assertions in any regard are discounted, the examiner must clearly so state and explain why.  The examiner should not solely rely on the absence of contemporaneous medical treatment to reject lay assertions, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


